Case 2:20-cv-02635-TLP-tmp Document 1 Filed 08/21/20 Page 1 of 13                        PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

EVELYN SETTLES, Individually,
and on behalf of herself and other similarly
situated current and former employees,

Plaintiff,
v.                                                            NO. __________________

AMERICAN HEALTH COMPANIES, INC.,                              FLSA Opt-In Collective Action
a Tennessee Corporation,
HARBOR VIEW NURSING AND                                       JURY DEMANDED
REHABILITATION CENTER, INC.,
d/b/a AHC Harbor View,
a Tennessee Corporation,

Defendants.


                            COLLECTIVE ACTION COMPLAINT


        Named Plaintiff, Evelyn Settles (“Plaintiff”), individually, and on behalf of herself and all

other similarly situated Certified Nursing Assistants (“CNAs”) of Defendants’ AHC Harbor View

facility located in Shelby County, Tennessee, as a class, brings this Fair Labor Standards Act

(“FLSA”) collective action against American Health Companies, Inc. and Harbor View Nursing

and Rehabilitation Center, Inc. (“Defendants”) and shows as follows:

                                   I.      NATURE OF SUIT

1.      This lawsuit is brought against Defendants as a collective action under the FLSA, 29 U.S.C.

        § 201, et seq., to recover unpaid overtime compensation and other damages owed to

        Plaintiff and other similarly situated CNAs, as defined herein.

2.      During all times material, Defendants violated the FLSA by failing to pay Plaintiff and

        those similarly situated for all hours worked over forty (40) per week within weekly pay


                                                  1
Case 2:20-cv-02635-TLP-tmp Document 1 Filed 08/21/20 Page 2 of 13                     PageID 2




     periods at one and one-half their regular hourly rate of pay.

3.   Plaintiff brings this action as a collective action pursuant to 29 U.S.C. § 216(b).

                                        II.     PARTIES

4.   Plaintiff Settles was employed by Defendants as an hourly-paid, non-exempt CNA within

     this district at all times material to this collective action.

5.   Defendant American Health Companies, Inc. is a Tennessee Corporation authorized to do

     business, and is currently doing business, in the State of Tennessee, with its principal

     place of business at 201 Jordan Road (Suite 200), Franklin, Tennessee 37067-4495.

     According to the Tennessee Secretary of State, Defendant may be served via its

     Registered Agent: Kevin Norwood, 201 Jordan Road (Suite 200), Franklin, Tennessee

     37065-4495, or wherever it may be found.

6.   Defendant Harbor View Nursing and Rehabilitation Center, Inc. d/b/a AHC Harbor View

     is a Tennessee Corporation authorized to do business, and is currently doing business, in

     the State of Tennessee with its principal place of business at 201 Jordan Road (Suite 200),

     Franklin, Tennessee 37067-4495. According to the Tennessee Secretary of State,

     Defendant may be served via its Registered Agent: Kevin Norwood, 201 Jordan Road

     (Suite 200), Franklin, Tennessee 37065-4495, or wherever it may be found.

                           III.     JURISDICTION AND VENUE

7.   This Court has jurisdiction over this lawsuit because the suit arises under 29 U.S.C. § 201

     et seq.

8.   Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because Defendants conduct

     business in this district and Plaintiff was employed by and performed work for Defendants

     in this district during all times material to this action.



                                                 2
Case 2:20-cv-02635-TLP-tmp Document 1 Filed 08/21/20 Page 3 of 13                       PageID 3




                                 IV.    CLASS DESCRIPTION

9.    Plaintiff brings this action on behalf of herself and the following similarly situated persons

      as a class:

                 All current and former hourly-paid Certified Nursing Assistants of
                 Defendants working at the AHC Harbor View facility during the applicable
                 limitation’s period (i.e. two (2) years for FLSA violations and three (3)
                 years for willful FLSA violations) up to and including the date of final
                 judgment in this matter including the Named Plaintiff and those who elect
                 to opt-in to this action pursuant to the FLSA, 29 U.S.C. § 216(b).
                 (Collectively, “the class”).

                                       V.     COVERAGE

10.   At all times hereinafter mentioned, Defendants have been an “employer” within the

      meaning of 29 U.S.C. § 203(d).

11.   At all times hereinafter mentioned, Defendants have been an enterprise within the meaning

      of 29 U.S.C. § 203(r).

12.   At all times hereinafter mentioned, Defendants have been an enterprise engaged in

      commerce or in the production of goods for commerce within the meaning of 29 U.S.C. §

      203(s)(1), because Defendants have had employees engaged in commerce or in the

      production of goods for commerce, or employees handling, selling, or otherwise working

      on goods or materials that have been moved in or produced for commerce by any person

      and in that said enterprise has had an annual gross volume of sales made or business done

      of not less than $500,000 (exclusive of excise taxes at the retail level which are separately

      stated).

13.   Throughout the statutory recovery period applicable to this action, Defendants knew the

      law required that employees who worked for them were to be paid overtime for each hour

      they worked over forty (40) in any given workweek.



                                                 3
Case 2:20-cv-02635-TLP-tmp Document 1 Filed 08/21/20 Page 4 of 13                      PageID 4




14.   Plaintiff and those similarly situated, as employees of Defendants, were engaged in

      commerce during all times material to this collective action. At all times material to this

      action, Defendants have been an “employer” of Plaintiff and those similarly situated, as

      that term is defined by §203(d) of the FLSA.

15.   At all times hereinafter mentioned, Plaintiff and those similarly situated were “employees”

      of Defendants as that term is defined in the FLSA and individual employees have been

      engaged in commerce or in the production of goods for commerce, as required by 29 U.S.C.

      §§ 206–207.

                             VI.    FACTUAL ALLEGATIONS

16.   Defendants oversee all aspects of operations for twenty-nine (29) skilled nursing and

      rehabilitation centers in the Southeast United States, according to their website.

17.   Plaintiff Settles was employed by and worked for Defendants as a CNA at the AHC Harbor

      View facility located at 1513 N. 2nd Street, Memphis, Tennessee 38107 during all times

      material to this action.

18.   Defendants established and administered the pay practices of Plaintiff and other similarly

      situated CNAs during the three (3) years preceding the filing of this collective action.

19.   Plaintiff and other similarly situated CNAs worked in excess of forty (40) hours per within

      weekly pay periods during the three (3) years preceding the filing of this collective action

      complaint, when including the “edited-out/shaved” or “automatically deducted” meal

      period times and “off-the-clock” work times, as described below.

20.   At all times material, Defendants had a centralized time keeping system for the purpose of

      recording the hours worked by Plaintiff and those similarly situated which system involved

      a “clocking-in” and “clocking-out” process as well as an “editing-in” and “editing-



                                                4
Case 2:20-cv-02635-TLP-tmp Document 1 Filed 08/21/20 Page 5 of 13                    PageID 5




      out/shaving” feature.

21.   Defendants have a common plan, policy and practice of automatically “editing-

      out/shaving” a thirty (30) minute meal period during each work shift of Plaintiff and other

      similarly situated CNAs, irrespective of whether they were fully relieved and/or performed

      job duties during such automatically “edited-out/shaved” thirty (30) minute meal periods.

22.   Given the job duties and responsibilities of Plaintiff and other similarly situated CNAs,

      they were not fully relieved of their job duties and responsibilities and/or performed job

      duties during such automatically “edited-out/shaved” thirty (30) minute meal periods for

      which times they were not compensated at the applicable FLSA overtime compensation

      rate of pay within weekly pay periods during all times material.

23.   Plaintiff and those similarly situated complained to Defendants about not being

      compensated at the applicable FLSA overtime compensation rates of pay for such thirty

      (30) minute unpaid meal periods during which times they were not fully relieved of their

      job duties and/or performed job duties within weekly pay periods during all times material

      to this collective action.

24.   Nonetheless, Defendants failed to “edit-in” these automatically uncompensated thirty (30)

      minute meal times into their time keeping system or otherwise compensate Plaintiff and

      other similarly situated CNAs for such unpaid meal times when they were not fully relieved

      of their job duties and/or performed job duties during such unpaid meal break times.

25.   Defendants did not have a plan, policy, or practice that prohibited Plaintiff and other

      similarly situated CNAs from performing job duties during such thirty (30) minute unpaid

      meal breaks or a system and process by which they could be relieved of their job duties

      during such unpaid meal break times.



                                               5
Case 2:20-cv-02635-TLP-tmp Document 1 Filed 08/21/20 Page 6 of 13                       PageID 6




26.   Defendants did not provide Plaintiff and class members with some type of log or document

      on which to record the time they were not relieved from their job duties, and/or performed

      job duties, during such thirty (30) minute unpaid meal breaks.

27.   Upon information and belief, in mid-2019 Defendants implemented a new time keeping

      system that would prompt non-exempt hourly paid employees to answer whether they

      received a thirty (30) minute meal break. Prior to mid-2019, no inquiry as to the

      automatically deducted meal breaks were made to hourly paid employees.

28.   The unpaid automatically “edited-out/shaved” meal period claims of Plaintiff and those

      similarly situated are unified through a common theory of Defendants’ FLSA violations.

29.   Defendants also have a common plan, policy and practice of requiring, forcing, expecting

      and/or, suffering and permitting, Plaintiff and those similarly situated to perform work

      while not “clocked-in” to Defendants’ time keeping system.

30.   Specifically, Plaintiff and other CNAs were required, forced, expected and/or, suffered and

      permitted, to commence performing their regular job duties and “pass downs” prior to the

      start time of their respective shifts and, in doing so, performed “off-the-clock” work prior

      to the start time of their shifts within weekly pay periods during all times material, without

      being compensated for such “off-the-clock” work at the applicable FLSA overtime rates of

      pay.

31.   Plaintiff and other CNAs were required to arrive prior to the beginning of their scheduled

      shifts to participate in a “pass down” with those working immediately prior to them. During

      this time, the prior shift would bring arriving CNAs up to speed on what was occurring

      with patients on that shift. This “pass down” time prior to the beginning of scheduled shifts

      was uncompensated time.



                                                6
Case 2:20-cv-02635-TLP-tmp Document 1 Filed 08/21/20 Page 7 of 13                     PageID 7




32.   Defendants knew and were aware they were not compensating Plaintiff and those similarly

      situated CNAs for the time they performed such “off-the-clock” “pass down” work prior

      to the beginning of their scheduled shifts.

33.   Defendants failed to “edit-in” to their timekeeping system or compensate Plaintiff and

      those similarly situated for the time they performed work while not “clocked-in” to the

      timekeeping system at the applicable FLSA overtime rates of pay within weekly pay

      periods during all times material to this action.

34.   Defendants did not provide Plaintiff and class members with some type of log or document

      on which to record their “off-the-clock” work times.

35.   The aforementioned “off-the-clock” wage claims of Plaintiff and those similarly situated

      are unified though a common theory of Defendants’ FLSA violations.

36.   Defendants’ common plan, policy and practice of not compensating Plaintiff those

      similarly situated for all their compensable overtime hours at the applicable FLSA overtime

      rates of pay violated the provisions of the FLSA, 29 U.S.C. § 207(a)(1).

37.   Defendants’ failure to compensate Plaintiff and those similarly situated for the

      aforementioned automatically “edited-out/shaved” meal times when they were not fully

      relieved of their job duties, or were performing job duties, during such meal times, and for

      the times they performed work in excess of forty (40) hours per week while not “clocked-

      in” to its time keeping system was willful with reckless disregard to the FLSA and without

      a good faith basis for such conduct.

38.   Moreover, Defendants did not pay Plaintiff and similarly situated hourly-paid, non-exempt

      CNAs on a weekly or bi-weekly basis but rather on a semi-monthly or bi-monthly basis.

      This type of payroll practice, usually reserved for salaried employees, results in errors in



                                                7
Case 2:20-cv-02635-TLP-tmp Document 1 Filed 08/21/20 Page 8 of 13                         PageID 8




      the calculation of hourly-paid employees’ overtime.

39.   As a result of Defendants’ lack of good faith and willful failure to pay Plaintiff and those

      similarly situated in compliance with the requirements of the FLSA, Plaintiff and class

      members have suffered lost wages in terms of lost overtime compensation as well as other

      damages.

40.   Defendants’ common plan, policy and practice of not compensating Plaintiff those

      similarly situated for all their compensable overtime hours at the applicable FLSA overtime

      rates of pay violated the provisions of the FLSA, 29 U.S.C. § 207(a)(1).

41.   The net effect of Defendants’ common plan, policy, and practice of practice of failing to

      pay Plaintiff and those similarly situated one-and one-half times their regular hourly rates

      of pay for all hours worked over forty (40) within weekly pay periods during all times

      material to this collective action is it unjustly enriched itself and enjoyed ill-gained profits

      at the expense of Plaintiff and class members.

                 VII.    FLSA COLLECTIVE ACTION ALLEGATIONS

42.   Plaintiff brings this case as a collective action on behalf herself and other similarly situated

      individuals pursuant to 29 U.S.C. § 216(b) to recover unpaid overtime compensation,

      liquidated damages, statutory penalties, attorneys’ fees and costs, and other damages owed.

43.   Plaintiff seeks to pursue her aforementioned unpaid automatically “edited-out/shaved” and

      “off-the-clock” overtime wage claims against Defendants on behalf of herself,

      individually, and on behalf of herself and all other similarly situated CNAs as a class.

44.   Plaintiff and class members are “similarly situated” for purposes of 29 U.S.C. §216(b)

      because, inter alia, Defendants employed a common pay system that resulted in a failure

      to pay Plaintiff and class members for all hours worked over forty (40) at one and one-half



                                                 8
Case 2:20-cv-02635-TLP-tmp Document 1 Filed 08/21/20 Page 9 of 13                        PageID 9




      times their regular hourly rates of pay, as required by the FLSA.

45.   This action is properly maintained as a collective action because Plaintiff is similarly

      situated to the members of the collective class with respect to Defendants’ time keeping,

      pay practices, and compensation plans, policies and practices.

46.   The collective action mechanism is superior to other available methods for a fair and

      efficient adjudication of this controversy. Defendants have acted or refused to act on

      grounds generally applicable to class members. The prosecution of separate actions could

      create a risk of inconsistent and varying adjudications, place a substantial and unnecessary

      burden on the courts and/or substantially impair the ability of class members to protect

      their interests.

47.   Plaintiff will fairly and adequately protect the interests of the class as her interests are in

      complete alignment with those of class members, i.e. to pursue their aforementioned unpaid

      overtime compensation claims

48.   Counsel for Plaintiff will adequately protect her interests as well as the interests of all

      putative class members.

49.   Defendants’ conduct, as alleged herein, was willful with reckless disregard to the FLSA

      overtime requirements, which conduct caused significant damage to Plaintiff and the

      collective class.

50.   Defendants did not have a good faith basis for their failure to compensate Plaintiff and

      class members for all their compensable overtime hours at the FLSA applicable overtime

      rates of pay within weekly pay periods during all times material to this action.

51.   Therefore, Defendants are liable to Plaintiff and class members under the FLSA for failing

      to properly compensate them for their aforementioned unpaid overtime pay.



                                                9
Case 2:20-cv-02635-TLP-tmp Document 1 Filed 08/21/20 Page 10 of 13                     PageID 10




52.   Plaintiff requests this Court to authorize notice to the members of the collective class to

      inform them of the pendency of this action and their right to “opt-in” to this lawsuit

      pursuant to 29 U.S.C. § 216(b), for the purpose of seeking unpaid overtime compensation

      as well as liquidated damages under the FLSA, and the other relief requested herein.

53.   Plaintiff estimates there are several hundred putative members of the collective class. The

      precise number of collective class members can be easily ascertained by examining

      Defendants’ payroll, scheduling, timekeeping, personnel and other work-related records

      and documents.

54.   Given the composition and size of the class, members of the collective class may be

      informed of the pendency of this action directly via U.S. mail, e-mail, and by posting notice

      in all of Defendants’ facilities.

55.   Plaintiff and class members’ unpaid overtime compensation claims may be determined

      partially by an examination of Defendants’ payroll, scheduling, time keeping, personnel

      and other such work-related records and documents.

                                           COUNT I
                         (Violation of the Fair Labor Standards Act)

56.   Plaintiff incorporates by reference all preceding paragraphs as fully as if written herein.

57.   At all times material, Plaintiff and class members have been entitled to the rights,

      protections, and benefits provided under 29 U.S.C. § 201, et seq.

58.   Defendants have been an “employer” engaged in interstate commerce consistent with 29

      U.S.C. § 206(a) and 207(a). Plaintiff and class members also have engaged in interstate

      commerce during all times material to this action.

59.   At all times material, Defendants were an “employer” of Plaintiff and each of the class

      members, as such term is defined by the FLSA.


                                               10
Case 2:20-cv-02635-TLP-tmp Document 1 Filed 08/21/20 Page 11 of 13                      PageID 11




60.   Plaintiff and class members were “employees” of Defendants within the meaning of the

      FLSA’s overtime wage requirements.

61.   Plaintiff and other class members have been similarly situated individuals within the

      meaning of the FLSA, 29 U.S.C. § 216(b) at all relevant times, as previously described.

62.   As a result of Defendants’ common plan, policy and practice of automatically “editing-

      out/shaving” thirty (30) minute meal break periods of Plaintiff and class members during

      which times they performed job duties and/or were not fully relieved of their job duties and

      its failure to compensate them for such time at the applicable FLSA overtime compensation

      rates of pay, as previously described, it has violated the FLSA and is liable to them for such

      unpaid overtime compensation.

63.   Likewise, as a result of Defendants’ common plan, policy and practice of requiring,

      forcing, expecting and/or, suffering and expecting, Plaintiff and class members to

      commence performing their regular job duties prior to the start time of their scheduled

      shifts and its failure to compensate them for their “off-the-clock” work time at the

      applicable FLSA overtime compensation rates of pay, as previously described, it has

      violated the FLSA and is liable to them for such unpaid overtime compensation.

64.   Section 207(a)(1) of the FLSA states that an employee must be paid overtime, equal to at

      least one and one-half (1.5) times the employee’s regular rate of pay, for all hours worked

      in excess of forty (40) hours per week. Pursuant to 29 C.F.R. § 778.315, compensation for

      hours worked in excess of forty (40) hours per week may not be considered paid to an

      employee unless that employee is compensated for all such overtime hours worked.

65.   Through their actions, plans, policies and practices Defendants violated the FLSA by

      regularly and repeatedly failing to compensate Plaintiff and class members for all hours



                                               11
Case 2:20-cv-02635-TLP-tmp Document 1 Filed 08/21/20 Page 12 of 13                          PageID 12




         worked in excess of forty (40) per week at one and-one half times their regular hourly rates

         of pay within weekly pay periods during all times material to this Complaint, as required

         by the FLSA.

66.      Defendants’ actions were willful with reckless disregard of clearly applicable FLSA

         provisions.

67.      Defendants’ actions were not in good faith.

68.      The unpaid overtime for the “edited-out/shaved” meal break and “off-the-clock” claims of

         Plaintiff and the class are unified through common theories of Defendants’ FLSA

         violations.

69.      As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiff and class

         members have suffered and will continue to suffer a loss of income and other damages.

70.      Therefore, Defendants are liable to Plaintiff and other members of the class for actual

         damages, liquidated damages, and equitable relief, pursuant to 29 U.S.C. § 216(b), as well

         as reasonable attorneys’ fees, costs and expenses.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and class members request the Court to enter judgment in their

favor on this Complaint and:

      a) Award Plaintiff and class members FLSA statutory damages against Defendants;

      b) Award Plaintiff and class members all unpaid overtime compensation against Defendants;

      c) Find and declare that Defendants’ violations of the FLSA were willful, and accordingly,

         the three (3) year statute of limitations under the FLSA applies to this action;

      d) Award Plaintiff and class members liquidated damages in accordance with the FLSA;

      e) Award prejudgment interest (to the extent that liquidated damages are not awarded);



                                                  12
Case 2:20-cv-02635-TLP-tmp Document 1 Filed 08/21/20 Page 13 of 13                   PageID 13




   f) Award Plaintiff and the class members reasonable attorneys’ fees and all costs of this

       action, to be paid by Defendants, in accordance with the FLSA;

   g) Award post-judgment interest and court costs as allowed by law;

   h) Enter an Order designating this action as an opt-in collective action under the FLSA;

   i) Enter an Order directing the issuance of notice to putative class members pursuant to 29

       U.S.C. § 216(b) for the claims of the class;

   j) Allow Plaintiff to amend her Complaint, if necessary, as new facts are discovered;

   k) Provide additional general and equitable relief to which Plaintiff and class members may

       be entitled; and

   l) Provide further relief as the Court deems just and equitable.


   Plaintiff hereby demands a TRIAL BY JURY as to all issues.

Dated: August 21, 2020.                      Respectfully Submitted,

                                             s/Gordon E. Jackson
                                             Gordon E. Jackson (TN BPR #8323)
                                             J. Russ Bryant (TN BPR #33830)
                                             Robert E. Turner, IV (TN BPR #35364)
                                             Robert E. Morelli, III (TN BPR #37004)
                                             JACKSON, SHIELDS, YEISER, HOLT,
                                             OWEN & BRYANT
                                             Attorneys at Law
                                             262 German Oak Drive
                                             Memphis, Tennessee 38018
                                             Telephone: (901) 754-8001
                                             Facsimile: (901) 754-8524
                                             gjackson@jsyc.com
                                             rbryant@jsyc.com
                                             rturner@jsyc.com
                                             rmorelli@jsyc.com

                                             ATTORNEYS FOR PLAINTIFF
                                             AND FOR OTHERS SIMILARLY
                                             SITUATED


                                                13
